Citation Nr: 1741914	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA RO.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record, and it has recharacterized the issue on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for service connection for a bilateral foot disability, in April 1983, the Veteran was assessed with a hallux valgus deformity of the left foot.  In May 1989, the Veteran complained of a three-day history of right foot pain and was assessed with plantar fasciitis.  In August 2010, a VA examiner diagnosed the Veteran with a bilateral hallux valgus deformity and bilateral hammertoe.  In November 2010, an examiner opined that the Veteran's bilateral foot disability was less likely than not related to service because the Veteran had plantar fasciitis in service, which is a soft tissue condition that was unrelated to the Veteran's current bone and joint disabilities of hallux valgus and hammertoe.  The Board finds that the November 2010 opinion is inadequate, however, because the examiner did not address the Veteran's in-service diagnosis with hallux valgus.  On remand, the AOJ should provide the Veteran with an additional VA examination addressing the nature and etiology of his bilateral foot disability.    

With regard to the claim for service connection for a psychiatric disability, the record, including a December 2013 statement from a VA clinician, suggests that the Veteran has received treatment for an acquired psychiatric condition throughout the period on appeal.  The record contains VA treatment records dated until only January 2012.  On remand, the AOJ should obtain all pertinent VA treatment records dated from January 2012 to the present.  

Furthermore, the Veteran has claimed that he suffers from an acquired psychiatric disability as a result of his service-connected back disability.  In December 2013, a VA clinician indicated that the Veteran received treatment for depression "connected to orthopedic conditions".  The Veteran has not been provided with a psychiatric examination, and he should be provided with an examination addressing the nature and etiology of his acquired psychiatric disability, to include an opinion addressing whether the Veteran's service-connected back disability caused or aggravated an acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records relating to the Veteran's treatment for an acquired psychiatric disability and a bilateral foot disability dated from January 2012 to the present.  

2.  After completing the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  After examining the Veteran, discussing the Veteran's history, and reviewing the Veteran's claims file, the examiner should address, with a complete rationale, whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral foot disability had an onset in service or is otherwise related to service.  

The examiner's opinion should address the Veteran's in-service diagnoses with plantar fasciitis and hallux valgus, the May 2011 statement from Dr. Blasingame describing the progressive nature of the Veteran's foot disability, and the Veteran's assertions that wearing military boots throughout service caused his bilateral foot disability.  

3.  After completing the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  After examining the Veteran, discussing the Veteran's psychiatric history, and reviewing the Veteran's claims file, the examiner should address, with a complete rationale, whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disability was caused or aggravated by (that is, permanently increased in severity beyond the natural progress of the disorder) his service-connected back disability.

4.  Then, readjudicate the issues of entitlement to service connection for a bilateral foot disability and an acquired psychiatric disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  
  
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




